Citation Nr: 1733648	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-22 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include schizoaffective disorder and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hyperthyroidism.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for narcolepsy.


REPRESENTATION

Veteran represented by:	Dennis Peterson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to July 1965.

These matters come to the Board of Veterans' Appeals (Board) on appeal from December 2009 and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran submitted new evidence concerning his acquired psychiatric disorder in February 2010 and was afforded a new VA examination in March 2010 that associated his schizoaffective disorder to his military service within one year of the issuance of the December 2009 rating decision.  38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010) (A regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim.").  Thus, the December 2009 rating decision which denied reopening the Veteran's claim of service connection for schizoaffective disorder never became final.

In February 2015, the Board remanded the issue of service connection for an acquired psychiatric disorder to the Agency of Original Jurisdiction (AOJ) to be scheduled for a videoconference hearing.  

In June 2017, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the record.  At the hearing, the Veterans Law Judge noted that the Veteran and his representative recently submitted new VA treatment records, which were uploaded in the electronic claims file.  The Veteran indicated that he was willing to waive the AOJ's initial considerations of such evidence.  Additionally, the undersigned Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

Lastly, the issue of whether new and material evidence has been received to reopen a claim of service connection for a back disability has been raised by the record in a June 2010 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for an acquired psychiatric disorder, hepatitis C, and narcolepsy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the January 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issue of entitlement to service connection for hyperthyroidism.

2.  In a September 2001 rating decision, the RO denied service connection for schizoaffective disorder.  The Veteran did not appeal that decision or submit new and material evidence within one year of its issuance.

3.  The evidence received since the September 2001 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for the issue of entitlement to service connection for hyperthyroidism by the Veteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The September 2001 rating decision denying service connection for schizoaffective disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).

3.  The evidence received since the September 2001 rating decision is new and material, and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

At his January 2017 hearing, the Veteran and his representative indicated that he wanted to withdraw the appeal for the issue of entitlement to service connection for hyperthyroidism.  As such, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for hyperthyroidism, and it is dismissed. 


II.  New and Material Evidence

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial).

In a September 2001 rating decision, the RO denied service connection for a schizoaffective disorder with bipolar traits (claimed as a mental condition).  In that decision, the RO observed that the Veteran's service treatment records were negative for any complaints or findings referable to a mental condition.  A psychiatric evaluation performed in conjunction with the Veteran's discharge reported "passive aggressive reaction chronic severe manifested by sullen negativistic attitude resentment of authority figures, rules, and regulations by repeated rebellious behavior with AWOL'ism, etc., and by impaired judgment and insight.  There was no disqualifying mental defect sufficient to warrant disposition through medical channels.  The member was and is mentally responsible both to distinguish right from wrong and to adhere to the right."  The RO also noted that the Veteran furnished medical evidence showing a diagnosis of schizoaffective disorder with bipolar traits.  The RO concluded that service connection for schizoaffective disorder with bipolar traits (claimed as a mental condition) was denied since this condition neither occurred in nor was caused by service.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of its issuance.  Therefore, the September 2001 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the September 2001 rating decision, the evidence of record included the Veteran's service treatment records, VA treatment records and examination reports, and statements from the Veteran.

The evidence received since the September 2001 rating decision includes a March 2010 VA examination report evaluating the Veteran's psychiatric disability, which associates the Veteran's schizoaffective disorder to his military service.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim (a link between a current disorder and service).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for an acquired psychiatric disorder is reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

Entitlement to service connection for hyperthyroidism is dismissed.

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened.  


REMAND

The Veteran has contended that his acquired psychiatric disorder is a result of a head injury that was sustained during a motor vehicle accident in service.  His service records indicate that he was assessed as having a chronic and severe passive aggressive reaction in June 1965, but there was no mental disorder diagnosed at that time.  His post-service treatment records do document multiple diagnoses of acquired psychiatric disorders, to include schizoaffective disorder, bipolar type; bipolar disorder; paranoid schizophrenia; depressive disorder; and posttraumatic stress disorder (PTSD). 

The Veteran has been afforded multiple VA examinations in connection with his claim for an acquired psychiatric disorder.  A March 2010 VA examiner concluded that the Veteran's schizoaffective disorder was as least as likely as not associated with his military service, as he described experiencing symptomatology prior to his discharge from the United States Army.  However, the examiner did not reconcile his opinion with the June 1965 finding that the Veteran had a passive-aggressive reaction with no diagnosis of a psychiatric disorder upon examination.   

Moreover, the November 2008 and April 2012 VA examiners concluded that the Veteran's schizoaffective disorder was less likely as not caused by or a result of his military.  The examiners state that there were no manifestations of schizoaffective symptoms while in the military and no evidence that such symptoms or problems were brought on by his military service.  Further, it was noted that the Veteran's reported passive aggressive reaction had nothing to do with schizoaffective disorder, as those symptoms were not similar.  However, the VA examiners did not specifically address if there is any relationship between the Veteran's current psychiatric disorders and any head injury sustained during the motor vehicle accident in service.  

The Veteran's representative has specifically asserted that it is possible that the Veteran sustained head injury from the in-service motor vehicle accident, which caused a substantial change in his behavior.  He has also contended that the Veteran was diagnosed with a personality disorder in-service, but never post-service, and therefore, believes that the Veteran's in-service diagnosis of a passive- aggressive reaction was incorrect.  

Based on the foregoing, some medical questions remain regarding the etiology of the Veteran's acquired psychiatric disorder.  Therefore, the Board finds that an additional VA medical examination is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for hepatitis C.  His VA treatment records do indicate that he has been diagnosed with hepatitis C.  At the January 2017 hearing, the Veteran reported that he started to get a tattoo in service, but stopped because of the pain.  He stated that the needle did poke the skin.  He also reported that he lent his razor to his buddies in service on a regular basis and that he had the air gun inoculations during his military service.  The Veteran believed that he had had hepatitis C symptoms for some time.  The Board also notes that, despite the Veteran's January 2017 hearing testimony stating otherwise, there are medical records and an April 2012 VA examination report discussing his history of drug use, including heroin, methamphetamines, crack, cocaine, PCP, LSD, and marijuana. 

Similarly, the Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for narcolepsy.  His VA treatment records do indicate that he has been diagnosed with narcolepsy.  The Veteran has stated that he has been told by doctors that his narcolepsy could be due to a closed-head injury.  He has also indicated that he did not have a head injury or any additional accidents after his discharge from service.  He has also noted that he was diagnosed a couple of years after he was discharged from the military.  Moreover, the Veteran reported that he was always sleepy, falling asleep, and could not stay awake after he got out of the military.  He has stated that he started experiencing these problems after the car accident.  As the Board lacks sufficient medical evidence to render a decision on the issue, a VA examination is needed. See McClendon v. Nicolson, 20 Vet. App. 79, 81-82 (2006).

Lastly, at an April 2012 VA examination, the Veteran reported that he currently lives off of disability checks.  It is unclear from this statement if the Veteran is in receipt of Social Security Administration (SSA) disability compensation.  Therefore, the AOJ should attempt to obtain any available SSA records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records. 

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hepatitis C, narcolepsy, and an acquired psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's claimed hepatitis C.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should state whether it is at least as likely as not that the Veteran currently has hepatitis C that is causally or etiologically related to his military service.

In so doing, the examiner is asked to provide a discussion of the possible modes of transmission and to specifically address the Veteran's contentions that he contracted hepatitis C in-service from sharing razors, a tattoo, and air gun inoculations.  Additionally, he or she should address the Veteran's mental health treatment records and April 2012 VA examination report, which discuss his drug use history, to include heroin, methamphetamines, crack/cocaine, PCP, LSD and marijuana.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After obtaining any outstanding treatment records and SSA records, the Veteran should be afforded a VA examination to determine the nature and etiology of any narcolepsy that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has narcolepsy that is causally or etiologically related to his military service, including any symptomatology therein and a head injury sustained during a motor vehicle accident.  In rendering this opinion, the examiner should address the April 1965 service treatment records that document a concussion and peculiar behavior after a motor vehicle accident.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should also be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions, as well as the May 2000, November 2008, March 2010, and April 2012 VA examination reports.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current acquired psychiatric disorder(s).  If any previously diagnosed psychiatric disorder is not found on examination, the examiner should address the prior diagnoses of record and indicate whether they may have resolved or been misdiagnosed, to include the in-service diagnosis of passive-aggressive reaction.   

For each diagnosis identified other than PTSD and a personality disorder, the examiner should state whether it is at least as likely as not that any acquired psychiatric disorder(s) manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein and a head injury sustained during a motor vehicle accident.  

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should address whether there is any relationship between the current disorder and any verified in-service stressor.

In rendering these opinions, the examiner should consider the April 1965 service treatment records that document a concussion and peculiar behavior after a motor vehicle accident; the service personnel records showing the Veteran's conduct and efficiency decreasing over time from excellent to unsatisfactory to fair; and the June 1965 service personnel record noting a diagnosis of passive- aggressive reaction, chronic, severe.  His representative has asserted that the Veteran was diagnosed with a personality disorder in service, but never post-service, and therefore, he believes that the Veteran's in-service diagnosis was incorrect.       

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The AOJ should review the medical opinions to ensure that they are in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


